Citation Nr: 1210370	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  04-18 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an abscess of the spine. 

4.  Entitlement to service connection for a postoperative cyst of the neck.

5.  Entitlement to service connection for residuals of an excised lipoma of the low back. 

6.  Entitlement to service connection for residuals of a resected cyst and perirectal abscess.

7.  Entitlement to service connection for a sebaceous cyst of the right lower extremity. 

8.  Entitlement to service connection for a sleep disorder, including as due to an undiagnosed illness.

9.  Entitlement to service connection for tremors of the hands, including as due to an undiagnosed illness.

10.  Entitlement to service connection for joint pain in the right knee, ankles and elbows, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from February 1989 to January 1993, including in the Southwest Asia Theater of Operations during the Persian Gulf War. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2004, the Veteran requested to testify at a hearing held at the RO before a Decision Review Officer.  In September 2004, in lieu of the hearing, the Veteran chose to participate in an informal conference with the Decision Review Officer.  

In December 2006, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, D.C.  At that time, the Veteran's appeal included claims of entitlement to service connection for a low back disorder and entitlement to service connection for joint pain in the left knee, including as due to an undiagnosed illness.  While the case was in remand status, however, in a rating decision dated December 2008, the RO granted these claims.  They are thus no longer before the Board for appellate review.  

The claims of entitlement to service connection for residuals of a neck injury, headaches, an abscess of the spine, a postoperative cyst of the neck, an excised lipoma of the low back, residuals of a resected cyst and perirectal abscess, a sebaceous cyst of the right lower extremity, a sleep disorder, including as due to an undiagnosed illness, tremors of the hands, including as due to an undiagnosed illness, and joint pain in the right knee and both ankles and elbows, including as due to an undiagnosed illness, were more recently before the Board in June 2009.  At that time, a claim for service connection of left ear hearing loss was denied, and the aforementioned claims were remanded for additional due process considerations and development; the claim for left ear hearing loss is thus no longer before the Board.  The case was returned to the Board for appellate consideration.  Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for joint pain of the right knee, ankles, and elbows, including as due to an undiagnosed illness, and residuals of a neck injury.  As such, these claims are being remanded to the RO.  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran has tremors of the hands which are causally or etiologically related to the Veteran's active service.  

2.  There is no competent evidence of record relating the Veteran's headaches to his service in the military.

3.  There is no competent evidence of record relating the Veteran's sleep disability to his service in the military.

4.  There is no competent evidence of record that the Veteran has residuals of an abscess of the spine related to his service in the military.

5.  There is no competent evidence of record that the Veteran has residuals of a cyst of the neck related to his service in the military.

6.  There is no competent evidence of record that the Veteran has residuals of an excised lipoma of the low back related to his service in the military.  

7.  There is no competent evidence of record that the Veteran has residuals of a resected cyst and perirectal abscess related to his service in the military.  

8.  There is no competent evidence of record that the Veteran has residuals of a sebaceous cyst of the right lower extremity related to his service in the military.  


CONCLUSIONS OF LAW

1.  Tremors of the hands were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

2.  Headaches were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

3.  A sleep disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

4.  An abscess of the spine was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

5.  A postoperative cyst of the neck was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

6.  An excised lipoma of the low back was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

7.  Residuals of a resected cyst and perirectal abscess were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).

8.  A sebaceous cyst of the right lower extremity was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in March 2007, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, and the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, a May 2008 letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the Board notes that the Veteran's original claims file has been lost since July 2011, and that portions of the Veteran's service treatment records and service personnel records are not available, despite attempts by the RO to obtain this evidence.  According to correspondence associated with the Veteran's claims file, repeated attempts to locate the Veteran's claims file, and the relevant service medical records therein have proven futile, and no additional records were found or are to be had.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the Veteran's available reports of VA post-service treatment and examination, which includes some references to his service treatment records.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Service Connection - Undiagnosed Illness

VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest:  during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical, examination, or laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a); 76 Fed. Reg. 81834 - 81836 (Dec. 29, 2011).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following):  an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines by regulations to be service-connected.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if:  (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of VA, under the relevant statutory authorities, determined that, at that time, there was no basis for establishing a presumption of service connection for any illness suffered by Gulf War veterans based on exposure to depleted uranium, sarin, pyridostigmine bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2000) and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Analysis

The Board notes that the Veteran alleges that his claimed tremors of the hands, headaches, sleep disability, and various cutaneous skin complaints (residuals of an excised lipoma of the low back, abscess of the spine, resected cyst and perirectal abscess, postoperative cyst of the neck, and sebaceous cyst of the right lower extremity) are related to his military service, including his duties in the Southwest Asia Theater during Operation Desert Storm.  The Veteran also requested consideration under the provisions of 38 C.F.R. § 3.317 (2011).   

Nonetheless, based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for tremors of the hands, headaches, sleep disability, and cutaneous skin disabilities, so these claims must be denied.  38 C.F.R. § 3.102.  

Although the Board acknowledges, and finds credible, the Veteran's statements alleging in-service symptoms and a 1992 motor vehicle accident, the Board also notes that the Veteran is not credible as to contentions of continuity since service.  In particular, the Veteran reported at his September 2011 VA examination that he has not received any post-service treatment for his tremors; he also reported that he had not sought neurological evaluation of his headaches.  Likewise, although the Board concedes that the available evidence indicates that the Veteran was treated in service for headaches and neurological complaints during service, the earliest evidence of documented post-service treatment for headaches, cutaneous skin complaints, and sleep impairment is in October 2003; he did not report any tremors at that time.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

More significantly, there is no persuasive objective medical evidence of record which indicates that the Veteran's tremors, headaches, cutaneous skin disabilities, or sleep disability are etiologically related to the Veteran's service.  In this regard, August 2009 VA examiners indicated that a full review of the Veteran's claims file, including records related to his 1992 motor vehicle accident were undertaken, and the September and October 2011 VA examiners utilized the medical histories of the August 2009 examination reports.  The VA examiners concluded that the Veteran's headaches, cutaneous skin complaints, and sleep disorder were unrelated to his service; the VA neurological examiners also noted that there is insufficient evidence of a tremor of the hands.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  Of note, the August 2009 and September and October 2011 VA dermatological examiners pointed out that the Veteran's cutaneous skin complaints, variously diagnosed, occurred after his service, with no in-service manifestations, and are of the sort that occur in significant portions of the general population; the VA examiners also noted that there was no indication that the Veteran's complaints were related to any chemical exposure or inoculations during service.  Similarly, the VA neurological examiners concluded that the Veteran's headaches appeared to be psychogenic or tension headaches, unrelated to the Veteran's motor vehicle accident, any possible chemical exposure, or his Persian Gulf service; the Veteran's symptoms were inconsistent with those seen in traumatic brain injuries or in persons with migraine or cluster type of headaches, or other neurological pathology.  Additionally, the October 2011 VA examiner found that the Veteran had sleep apnea, most likely related to the Veteran's post-service weight gain, and not to the Veteran's asserted in-service sleep impairment or asserted conditions during his service.   See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'" Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Board notes that the none of the VA examiners found that the Veteran's complaints were due to an undiagnosed illness; the VA examiner concluded that the Veteran's symptoms did not have a nexus to the Veteran's military service.  Furthermore, the Veteran's headaches, sleep apnea, cutaneous skin disabilities are clinical diagnoses.  Thus, these disabilities are not shown to be due to undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  Consequently, service connection for these disorders as the result of an undiagnosed illness must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board finds that the August 2009, September 2011, and October 2011 VA examiners' opinions have great probative weight, as these opinions were based on an examination of the Veteran, as well as review of the Veteran's available record, and provided a rationale for the opinions.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is credible to report as to his symptoms during service and as to his current symptoms, the Veteran has not shown, however, that he has the expertise required to offer a diagnosis or an opinion regarding any causal relationship between his symptoms and his active service.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing no nexus between the claimed disabilities and his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claims of entitlement to service connection, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for tremors of the hands is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a sleep disability is denied.

Entitlement to service connection for an abscess of the spine is denied. 

Entitlement to service connection for a postoperative cyst of the neck is denied.

Entitlement to service connection for residuals of an excised lipoma of the low back is denied.

Entitlement to service connection for residuals of a resected cyst and perirectal abscess is denied.

Entitlement to service connection for residuals of a sebaceous cyst of right lower extremity is denied. 



REMAND

The Veteran also claims entitlement to service connection for residuals of a neck injury, and joint pain in the right knee and both ankles and elbows.  Additional action is necessary before the Board decides these claims.  

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

In December 2006 and in June 2009, the Board remanded these claims to the RO for several purposes, including affording the Veteran VA examinations, during which examiners were to provide certain requested opinions and information in support of the Veteran's claims.  Upon the June 2009 remand, the RO afforded the Veteran such examinations, but the examiners failed to provide all requested information.  

For instance, the August 2009 and September 2011 VA joints and spine examiners, diagnosed a left ankle sprain and residuals of a left lateral malleolus fracture, degenerative disc disease of the cervical spine, and right knee patella tendonitis; the VA examiners also noted complaints of elbow pain but did not address the Veteran's right ankle.  Likewise, the VA examiners did not attribute the Veteran's elbow and right ankle pain to a known diagnosed illness, and concluded that the joint pain, as well as the left ankle and cervical spine disabilities were not related to the Veteran's 1992 motor vehicle accident or otherwise related to his active service, but did not address the Veteran's service in the Persian Gulf.  The August 2009 VA examiner ruled out such a relationship with regard to the left ankle and cervical spine disabilities on the basis that the Veteran received no neck or ankle treatment in service.  However, the Board pointed out in the prior, June 2009 remand that service treatment records documented reports of and treatment for neck and ankle complaints and a motor vehicle accident after which the Veteran experienced other symptoms; given that the Veteran's service treatment records are no longer available, the Board concedes that the Veteran had neck and ankle complaints.  See O'Hare, supra.  Also, the examiners again failed to discuss the Veteran's alleged elbow complaints, as requested, did not provide all requested Persian Gulf findings or rationale for his conclusions, as requested, and did not cite evidence supporting his opinions.  Given the foregoing, the Board must remand these claims to the RO for completion of the previously requested action pursuant to Stegall v. West, 11 Vet. App. 268 (1998).   See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded another VA examination is necessary to adequately address the Veteran's service connection claim and comply with the directives of the Board's June 2009 remand.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by an orthopedist for the purpose of determining the etiology of his neck, right knee, and bilateral ankle and elbow pain.  Provide the examiner with the Veteran's claims file for review and ask the examiner to confirm in his written report that he conducted such a review.  Following a comprehensive evaluation, during which all indicated studies are conducted, the examiner should:

a) note all chronic neck, right knee, and bilateral ankle and elbow symptoms;

b) opine whether each symptom is due to a specific disease entity;

c) for each symptom that is due to a specific disease entity, opine whether it is at least as likely as not etiologically related to the Veteran's period of active service, including documented in-service neck, low back, knee and/or ankle complaints and/or a July 1992 motor vehicle accident;

d) for each symptom that is not due to a specific disease entity, indicate whether it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness, which is defined by a cluster of signs or symptoms;

e) if any symptom represents an objective indication of chronic disability resulting from an undiagnosed illness or a chronic multi-symptom illness, also describe the extent to which the illness has manifested; 

f) provide detailed rationale, with specific references to the record, for the opinions provided; and 

2.  Then, the RO should readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including evidence obtained as a result of this remand.  If the claim on appeal remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to ensure due process.  The Board does not intimate any opinion as to the merits of the case either favorable or unfavorable at this time.  No action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


